Citation Nr: 1643612	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to a compensable rating for right knee degenerative joint disease (DJD).

3.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD) with colon polyps.

4.  Entitlement to a compensable rating for bilateral restless leg syndrome (RLS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1981 to November 2011, with nine years and nine months of prior active service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the North Little Rock, Arkansas Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for the disabilities on appeal.  In July 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issues of increased ratings for hypertension, right knee DJD, and RLS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence reasonably shows that the Veteran's GERD with colon polyps has produced episodes of epigastric distress with chest pain, shoulder pain, and regurgitation.



CONCLUSION OF LAW

A 10 percent rating (but not higher) is warranted for the Veteran's GERD with colon polyps.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code (Code) 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the Board is remanding the claims involving hypertension, right knee DJD, and RLS for further action, there is no need to discuss the VCAA's impact at this time.

The appeal seeking a higher rating for GERD with colon polyps is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Here, an August 2011 letter provided the Veteran with the requisite notice.  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged that notice in this case was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  He has not identified any pertinent evidence that remains outstanding.  VA examination were conducted in September 2011 and April 2013 that reflect consideration of the entire record and describe the symptoms and manifestations of his GERD with colon polyps in sufficient detail to allow for application of the relevant rating criteria.  Notably, while the Veteran's representative made a blanket statement at the July 2016 hearing that all disabilities on appeal had significantly worsened since their initial diagnosis, the Board finds that the Veteran's July 2016 hearing testimony regarding his GERD and colon polyps actually indicates his reflux symptoms are essentially controlled and no longer problematic (with colon polyps being the only notable concern).  When compared to prior evidence, which will be discussed further in the analysis below, the Board finds that such testimony actually indicates less impairment than in the past.  Thus, notwithstanding his representative's blanket allegation described above, the Board finds no allegation of worsening since the most recent examination that would require contemporaneous evaluation. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's GERD with colon polyps is evaluated by analogy under Code 7346 (for hiatal hernias).  Although the Board is aware that the Veteran's colon polyps do, strictly speaking, produce actual, physical nodes and may be rated under Code 7344 as benign neoplasms, that Code explicitly directs evaluation under "an appropriate diagnostic code, depending on the predominant disability or the specific residuals after treatment" (emphasis added).  Here, the Veteran has not reported, nor does the evidence show, any symptoms or pathology of his colon polyps other than those related to his GERD.  Rather, he has explicitly and consistently characterized his colon polyps as part of his GERD disability and the medical evidence is consistent with such reports.  Consequently, the Board finds that there is no evidence of a separate disability due to colon polyps, and GERD is clearly the predominant disability.  Therefore, this claim will be evaluated under Code 7346.

Code 7346 provides that a maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Finally, a minimum 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  See 38 C.F.R. § 4.114, Code 7346.

A review of the Veteran's STRs shows he had multiple colonoscopies in service that found polyps in 2001.  On September 2011 VA examination, the Veteran reported chest pain with reflux.  He said he was given medications to take as needed when he first noticed these symptoms in 2001.  However, at the time of examination, he reportedthat his symptoms were controlled so long as he avoided tomatoes and spicy foods.  He denied nausea or vomiting, but did endorse chest and shoulder pain.  He had not had esophageal dilatation or any other surgeries to treat his symptoms.  There was no dysphagia, pharyngitis, or laryngitis reported.  Weight was stable, and he had not been hospitalized or totally incapacitated by these problems.  He took no medications at the time, and had rare symptoms.  On physical examination, the examiner found a normal abdomen but confirmed that the Veteran's chest pain was related to episodic GERD.

On April 2013 VA examination, the Veteran reported chest pain beginning in August 2001 that was found to be reflux disease.  He denied any real problems at the time, but said spicy foods bothered him at times.  His treatment plan did not include continuous medication for his GERD.  The only sign or symptom noted was reflux.  There was no evidence of esophageal stricture, spasm, or acquired diverticulum.  The examiner did not note any other pertinent findings.  GERD was not felt to have any impact on his ability to work.

June 2016 private records note three small polyps were removed during a colonoscopy.  There is no indication that these polyps caused any particular symptoms or pathology.  At the July 2016 hearing, the Veteran testified that he was not having many problems with reflux any longer, and was not even taking medication because it was "pretty well controlled."  However, he continued to have gastric problems and colon polyps.  He referred to a recent June 2016 record which noted colon polyps.  

As an initial matter, the Board notes that the Veteran's GERD and colon polyps have been manifested by entirely lay-observable symptoms such as reflux and gastric pain in the chest or shoulders.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (finding lay persons competent to report simple, observable conditions).  Thus, the Veteran's own testimony and reports are competent evidence of epigastric distress such as reflux and chest or shoulder pain.  Furthermore, both the September 2011 and April 2013 VA examination reports in the record provide medical confirmation of reflux that was episodic (i.e., contingent on eating certain foods, including tomatoes and spicy foods, and not persistent), chest pain, and shoulder pain associated with his GERD and colon polyps.  The Board also notes that reflux is a term which is commonly (and medically) used interchangeably with regurgitation.  See Dorland's Illustrated Medical Dictionary, p. 1645 (defining regurgitation by reference to reflux).  Consequently, the Board finds the evidence reasonably shows that the Veteran's GERD with colon polyps is manifested by episodic epigastric distress with chest pain, shoulder pain, and regurgitation (i.e., "two or more of the symptoms for the 30 percent evaluation of less severity").  Thus, the criteria for a 10 percent rating under Code 7346 are met. 

A higher 30 percent rating requires a showing of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, producing considerable impairment of health.  In this case, there is simply no evidence or allegation which indicates the Veteran's GERD or colon polyps cause dysphagia (difficulty swallowing) and pyrosis (heartburn) as well as regurgitation and epigastric distress, or that his current degree of distress is any more than episodic and contingent upon eating specific types of food.  Moreover, there is no indication that the Veteran's GERD with colon polyps produces of "considerable impairment of health."  In so finding, the Board finds it particularly notable that the Veteran himself had repeatedly described his reflux as well-managed and causing no real problems over the years, so long as he avoided certain "trigger" foods.  Consequently, the criteria for a higher 30 percent rating are not met, and the evidence shows the Veteran's disability picture most closely approximates the level of disability contemplated by a 10 percent rating.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's GERD and colon polyps are manifested by and rated based on episodic epigastric distress, chest and shoulder pain, and regurgitation.  Therefore, the Board finds that the associated symptoms and degree of disabilities shown are entirely contemplated by the rating schedule, rendering it wholly adequate in this case.  Therefore, referral for extraschedular consideration is not warranted.

The Board has also considered whether the evidence has reasonably raised the matter of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's GERD.  However, there is no evidence or allegation in the record even suggesting that his GERD has rendered him incapable of obtaining or maintaining a substantially gainful occupation.  Thus, the matter of a TDIU rating has not been raised by the record as contemplated by Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

Accordingly, the Board finds that, resolving all remaining reasonable doubt in the Veteran's favor, a 10 percent rating is warranted for his GERD with colon polyps; to that extent, the appeal is granted.  However, insofar as the preponderance of the evidence is against finding such disability meets the criteria for a higher 30 percent rating, the benefit of the doubt rule does not apply, and the appeal must be denied.


ORDER

A 10 percent rating (but not higher) is granted for GERD with colon polyps, subject to the regulations governing monetary awards.


REMAND

Regrettably, the remaining matters on appeal require further development before the Board may properly address them on the merits.  

VA examinations were last conducted to evaluate the Veteran's hypertension, right knee DJD, and RLS in April 2013.  At the July 2016 hearing, the Veteran alleged (generally) that all three of these disabilities had worsened.  Critically, however, he also alleged (specifically) that (1) his hypertension produced diastolic pressure of 110 or higher twice daily and he had almost doubled the number of medications he took to manage his blood pressure; (2) he had developed instability in the right knee and an altered gait (which were not noted or reported on April 2013 examination), and could no longer walk long distances (whereas he previously could walk for 45 minutes); and (3) his RLS caused him to wake once every three hours at night, had become "severe" because it required him to modify how he acts at work, and was unmanaged despite doubling his medication.  The Board also notes that the April 2013 VA knee examination report, for some reason, indicates the Veteran did not have right knee arthritis, despite the fact that June 2011 records clearly document the possibility of "medial meniscus tear or degeneration," and he is service-connected for right knee DJD (which establishes the involvement of degenerative arthritis).  In light of the above, and considering over two years have passed since the most recent examinations in these matters, the Board finds that contemporaneous examinations are needed.

In addition, the Board notes that the Veteran seems to have alluded to contemporaneous treatment (from private and VA sources) for his disabilities remaining on appeal, and specifically indicated he keeps a blood pressure diary.  Such evidence is likely to contain pertinent information, and should be obtained on remand.  Critically, any outstanding VA records are constructively of record and must be obtained.


Accordingly, the case is REMANDED for the following action:

1. Obtain all records outstanding VA or adequately identified private treatment the Veteran has received for his hypertension, right knee DJD, or RLS, to specifically include copies of any records kept as part of a blood pressure diary.

2. Then, arrange the Veteran to be examined by a cardiologist to determine the current severity of his hypertension.  The examiner must review the entire record and note the predominant range of the Veteran's current (contemporaneous) blood pressure readings, the predominant range of his history of blood pressure readings, the predominant range of blood pressure readings before control with medication, and whether the hypertension is controlled by medication.

The examiner must provide a complete rationale for any opinion provided, citing to supporting factual evidence and medical literature or principles as appropriate.

3. The Veteran should also be scheduled for an orthopedic examination to determine the current severity of his right knee disability.  The entire record must be reviewed by the examiner, and any studies necessary (to specifically include range of motion and imaging studies) should be performed.  The examiner must identify all right knee pathology found and describe in detail any associated impairment of function.  The examiner should also be provided with a copy of the rating criteria applicable to knee disabilities (Diagnostic Codes 5256-63) and indicate the presence or absence of all symptoms and pathology noted under those criteria (as well as the severity of any symptoms found).  

The findings must specifically include reports of range of motion studies of both knees (with notation of any limitations due to such factors such as pain, weakness, fatigability, reduced endurance, etc.), with specific notation of whether there is objective evidence of pain on each range of motion tested and if so, notation at what point in the range of motion testing the pain begins.  The examiner should also note whether there is recurrent subluxation or lateral instability of either knee, (and if so, whether it is slight, moderate, or severe).  The examiner should also note whether there are residual symptoms of the Veteran's 2004 partial meniscectomy, or whether there is dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Finally, the examiner must note whether either knee is ankylosed (and if so, the position and degree of ankylosis). 

The examiner must provide a complete rationale for any opinion provided, citing to supporting factual evidence and medical literature or principles as appropriate.

4. The Veteran should also be scheduled for an appropriate examination to determine the current severity of his RLS.  The entire record must be reviewed in conjunction with the examination.  The examiner should identify all pertinent symptoms and impairment of the Veteran's RLS, specifically including whether it produces mild, moderate, or severe disability.  

The examiner must explain his or her findings, particularly as pertains to the severity of RLS, with a rationale and reasoning that cites to supporting factual evidence and medical literature or principles as appropriate.

5. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


